Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12 has been amended as follows:
11 has been underlined.
11

	Claim 15 has been amended as follows:
	11 has been underlined.
	11



Examiner’s Comments
The examiner’s amendment was to address a formality issue due to improper amendment to claims filed with applicant’s response.  See MPEP 714. II.B.  The examiner’s amendment was required to expedite the allowance of the instant claims.  
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 12/7/21, with respect to 112 and 103 rejections have been fully considered and are persuasive.  The rejections of claims 1, 12, and 15-16 has been withdrawn because of the cancellation of claims 1 and 16 and the amendment to claims 12 and 15 to depend on claim 11. 
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zheng et al. (Theranostics 2017 (3/23/2017), Vol. 7, pages 1373-1388).  The post-filing document (including the applicant as an author) teaches a bi-specific aptamer simultaneously targeting CD44 and EpCAM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635